1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICK J. CAVANAUGH,                            )    Case No.: 1:17-cv-0832- LJO - JLT
                                                      )
12                 Plaintiffs,                        )    ORDER GRANTING THE PLAINTIFF’S
                                                      )    MOTION TO BE TRANSPORTED TO THE
13          v.                                        )    SETTLEMENT CONFERENCE
14   DONNY YOUNGBLOOD, et al.,                        )
                                                      )    (Doc. 76)
15                 Defendants.                        )
                                                      )
16
17          The plaintiff has filed a motion to be transported to the settlement conference to be held on

18   August 19, 2019 (Doc. 76). The motion is GRANTED, and the Court will issue the writ of habeas

19   corpus ad testificandum in due course.

20
21   IT IS SO ORDERED.

22      Dated:    July 11, 2019                                /s/ Jennifer L. Thurston
23                                                        UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
